Citation Nr: 0500692	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-25 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that the current appeal includes the 
veteran's claim of entitlement to service connection for 
PTSD, a disability that was not considered by the RO in any 
prior final denial.  Thus, such is appropriately viewed as a 
new claim.  See Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 
1996).

The issues of entitlement to service connection for PTSD and 
whether to reopen a claim of entitlement to service 
connection for psychiatric disorder are REMANDED to the RO 
via the Appeals Management Center, in Washington, D.C. VA 
will notify the veteran if further action is required on his 
part.


REMAND

In regard to the issues of entitlement to service connection 
for PTSD and whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for psychiatric disorder, the Board finds that a 
remand is warranted to ensure full and complete compliance 
with the enhanced duty to assist provisions enacted by the 
VCAA.

The veteran testified before the undersigned in August 2004 
that he recalled treating with a Dr. Howland for nerves 
during the four years after his discharge from service.  
Furthermore, the veteran's mother reported in a May 2003 
letter that, about a year and a half after the veteran was 
discharge, the veteran began to act differently.  His mother 
recalled that they had worked together for the same employer 
during this time.  She described an incident where he had 
locked himself in the bathroom with a gun, where he lived at 
the time with his wife and children.  The police were called 
to settle the situation.  The Board notes that a police 
report should have been made of this incident.

The RO should ask the veteran for details about this evidence 
and attempt to obtain copies of treatment records from Dr. 
Howland and any police reports about the incident with the 
gun.

The veteran should also be asked to provide any medical 
evidence indicating that he has been diagnosed with PTSD.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  After an attempt is 
made to obtain the foregoing evidence, the RO should 
determine whether an examination opinion is necessary prior 
to consideration of the veteran's PTSD claim.  Moreover, the 
foregoing evidence, including a possible contemporary 
psychiatric examination, could include findings or 
conclusions useful to the adjudication of the veteran's 
application to reopen his claim of entitlement to service 
connection for psychiatric disorder.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims files 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority. Such action should 
include informing the veteran of the type 
of evidence needed to support his claims 
and of whether he or VA is responsible 
for obtaining such evidence.

2.  The veteran should, in any case, be 
requested to identify all VA and non-VA 
medical providers who have examined or 
treated him for any psychiatric 
disability since service discharge.  The 
RO should take the appropriate steps to 
obtain identified records not already 
associated with the claims file, 
specifically any outstanding records from 
the VA Medical Center or other VA medical 
facility.

?	The RO should attempt to obtain 
copies of treatment records from 
Dr. Howland, who reportedly 
treated the veteran within 
several years after he was 
discharged from service.

?	The RO should ask the veteran to 
provide a copy of a police report 
dated within two years of his 
discharge from service that 
describes an incident in which 
the veteran reportedly locked 
himself in the bathroom of his 
home with a gun.  As noted above, 
the veteran's mother indicated in 
a letter that the police were 
called in order to resolve the 
incident. 

3.  After the above development has been 
completed and all outstanding medical 
records have been associated with the 
claims files, the RO should determine 
whether the veteran should be afforded VA 
psychiatric examination with respect to 
the claim of PTSD, and schedule one if 
necessary.  If the RO determines that an 
examination is not necessary, it should 
explain the reasons and bases for its 
decision.

4.  After completing the above actions, 
the RO should readjudicate the veteran's 
claims of entitlement to service 
connection for PTSD and whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for psychiatric disorder.  If 
the claims remain denied the RO should 
issue the veteran and his representative 
a supplemental statement of the case and 
allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. The purpose of this 
remand is to comply with governing adjudicative procedures. 
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




